Citation Nr: 9935982	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-24 560 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a mental disorder, 
claimed as schizophrenia and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1956 to November 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), in which the RO denied entitlement to service 
connection for a mental disorder, claimed as schizophrenia 
and PTSD.  The veteran perfected an appeal of the June 1994 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's claim has been obtained.  

2. There is no competent evidence of a nexus between current 
psychiatric disability and active service.  

3. The veteran was not engaged in combat during active duty.  

4. There is no competent evidence that the veteran has 
schizophrenia or PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, claimed as schizophrenia and PTSD, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

Although the RO made numerous requests to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records and his DD Form 201, no records could 
be located and they are presumed to have been destroyed in 
the fire at that facility in 1973.  

The veteran's Form DD 214 reflects that his period of active 
duty included one year, two months, and twenty-three days of 
which four months and twenty-six days of that time was sea 
and/or foreign service.  There were no combat awards or 
decorations reported.  The veteran's occupational specialty, 
as reported on his DD 214, was supply handler. 

The veteran initially claimed entitlement to VA disability 
compensation in November 1993, at which time he indicated 
that he had a mental disorder, schizophrenia, as the result 
of service. 

The veteran's VA Medical Center (VAMC) treatment records from 
October 1993 to March 1994 are negative for complaints, 
findings, diagnosis or treatment of schizophrenia or PTSD.  
The veteran was, however, diagnosed with major depression and 
a dependent personality disorder.  A February 1994 report 
reflects a history of psychiatric hospitalization in August 
and September 1993.  

In an August 1994 notice of disagreement, the veteran stated 
that while in basic training he was abused by his drill 
sargent because he did not follow instructions during 
exercise training.  As a result of this experience, the 
veteran stated that he suffered from PTSD.  He also stated 
that he was discharged from the service ten months early due 
to stress-related problems.  The veteran currently believes 
that he poses a danger to himself and others.  

In April 1995, the veteran completed the MMPI-2 (Minnesota 
Multiphasic Personality Inventory-2).  A staff psychologist 
concluded that the results of the MMPI-2 were not valid due 
to an exaggerated or distressed response by the veteran.

In April 1995, the veteran also completed the Mississippi 
Scale for PTSD.  The veteran obtained an overall score of 
156, which was well-above the empirically established cut-off 
for PTSD (107).  The results suggested that the veteran would 
meet the diagnostic criteria for PTSD.  During the 
examination, the veteran admitted suffering from a number of 
PTSD symptoms including flashbacks, nightmares, heightened 
startled response, emotional dyscontrol, depression, guilt, 
sleep disturbances, substance abuse, trouble holding a job, 
memory and concentration difficulties, avoidance of 
situations that remind of him of being in service, and 
alienation from family and friends.  The staff psychologist, 
however, found that the veteran completed this examination in 
conjunction with the MMPI-2 and because of the invalidity of 
the MMPI-2, he advised that the results of the Mississippi 
Scale should be viewed with caution.  

In an April 1995 report of his PTSD stressors, the veteran 
indicated that he did not engage in any combat while in the 
service.  The veteran stated that he had a problem with drugs 
and alcohol in the service and that after his discharge he 
could not keep a job due to his substance abuse and stress-
related mental problems.  According to him, his PTSD 
stressors were his inability to speak English, abuse from 
those in authority, and being relegated to menial jobs while 
in the service.  

During an April 1995 VA examination, the veteran complained 
of feeling depressed and unable to cope with life.  The 
veteran admitted a history of psychiatric hospitalization in 
Germany in 1956 due to mental disturbances, an inability to 
sleep, and hearing people call his name.  He stated that he 
remained in a German hospital for thirty days and at that 
time he received medical treatment.  He also admitted to 
being hospitalized at a VAMC for thirty days due to 
depression.

The VA psychiatrist observed that the veteran reported for 
the interview poorly dressed.  He answered questions briefly, 
and he occasionally slept in the office.  The VA psychiatrist 
also noted that the veteran's mood was depressed, he admitted 
occasional suicidal ideas, and he had a history of two 
suicidal attempts.  The VA psychiatrist described the veteran 
as oriented, coherent and concrete, although his insight and 
judgment was poor.  The veteran was diagnosed with major 
depression and anxiety, severe and moderate substance abuse 
in remission.  There was no diagnosis of schizophrenia or 
PTSD.  

An April 1998 report from a VAMC indicated that the veteran 
was treated for complaints of having bad memories about what 
happened to him while service.  
The veteran was again diagnosed with major depression and a 
diagnosis of PTSD was ruled out.  

During a November 1998 RO hearing the veteran stated that he 
was first diagnosed with schizophrenia and PTSD when 
hospitalized in Germany in 1957.  He also stated that he had 
been hospitalized three or four times at the VA since his 
discharge from the service.  He discussed being homeless and 
unemployed.  He explained that he is taking multiple 
medications, mostly antidepressants, and that he is attending 
one on one counseling every month and a half.  He stated that 
he is taking this medication because he hears his name being 
called all of the time, people make fun of him and he hears 
voices.  

II. Laws and Regulation

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. 
§ 3.304(f) (1999). 

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  The Board 
notes that, regardless of numerous attempts to obtain the 
veteran's service medical records and Form DD 201, none of 
these records could be located.  If the service medical 
records cannot be located, VA has a heightened duty to 
explain its findings and conclusions. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  Although, the service medical records 
could not be located, the RO has obtained the veteran's VAMC 
outpatient treatment records relating to his mental 
disorders.  VA has no further obligation, therefore, to 
notify him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

III. Analysis

The veteran contends that he has schizophrenia and PTSD as 
the result of abuse suffered while in service.  The results 
of an April 1995 VA examination showed no diagnosis for 
either schizophrenia or PTSD.  Although, the veteran did meet 
the diagnostic criteria for PTSD on the Mississippi Scale for 
PTSD, this did not result in a confirmed diagnosis of PTSD.  
The veteran completed the Mississippi Scale for PTSD in 
conjunction with the MMPI-2 which was deemed invalid by a 
staff psychologist due to the veteran's exaggerated or 
distressed responses.  The VA psychiatric examination, which 
was done in conjunction with the psychological testing, did 
not result in a diagnosis of PTSD.  The diagnosis has not 
been confirmed in accordance with the criteria of DSM IV and 
the claim of service connection for PTSD is not well 
grounded.  See 38 C.F.R. § 3.304(f).  

Schizophrenia, which has been claimed by the veteran has not 
been diagnosed by competent medical authority.  Psychological 
testing has resulted in diagnoses of dependent personality 
disorder and major depression.  Personality disorders are not 
disabilities for VA compensation purposes.  See 38 C.F.R. 
§ 3.303 (1999).  There is no competent clinical evidence of a 
nexus between major depression or any other acquired 
psychiatric disability and active service.  Therefore, the 
Board finds that 

the claim of service connection for psychiatric disability is 
not well grounded.  See 38 U.S.C.A. § 5107.  


ORDER

The claim of entitlement to service connection for a mental 
disorder, claimed as schizophrenia and post-traumatic stress 
disorder (PTSD) is denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

